Citation Nr: 1042911	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  02-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis, including 
hepatitis B and C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1984 
to July 1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that, in pertinent part, denied the Veteran's 
claim for service connection for hepatitis.  He perfected an 
appeal as to this action.

In May 2003, the Board remanded the Veteran's claim to the RO 
and, in June 2003, he testified during a hearing before a member 
of the Board who is no longer with the Board.  In September 2007, 
the Veteran testified during a hearing conducted via video 
conference before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

In May 2004 and October 2006, the Board again remanded the 
Veteran's case to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., for further development.  In a November 2007 
decision, the Board, in pertinent part, denied the Veteran's 
claim for service connection for hepatitis.  

The Veteran appealed the Board's November 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
that litigation, in a Memorandum Decision of August 2009, the 
Court vacated that portion of the Board's decision that denied 
service connection for hepatitis, and remanded the matter.  A 
copy of the Court's Memorandum Decision in this matter has been 
placed in the claims file.

In July 2010, the Board remanded the Veteran's case to the RO via 
the AMC for further evidentiary development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets the further delay in considering the Veteran's 
case.  However, due process requires that it be remanded to the 
AMC for further development.

During the Veteran's August 2010 VA examination, he told the VA 
examiner that he "has been on Social Security disability since 
08/2007".  The Court has held that, where VA has notice that the 
Veteran is receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 
(1996).  Also, in Tetro v. Gober, 14 Vet. App. 110 (2000), the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  In this regard, the Board notes 
that the possibility that SSA records could contain evidence 
relevant to the claim on appeal cannot be foreclosed absent a 
review of those records.  As such, the Veteran's SSA records 
should be obtained in connection with his claim.  38 C.F.R. § 
3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Social 
Security Administration and request copies 
of the administrative decision and all 
medical records considered in the 
Veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims file. If these records are not 
available, certification of such should be 
placed in the record.

2.	Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the 
RO/AMC should readjudicate the claim on 
appeal.  If such action does not result in 
a grant of the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the veteran and his 
representative.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2010 SSOC.  An appropriate 
period of time should be allowed for 
response before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


